Stephens, J.
Where the only issue presented under the pleadings is whether the obligation sued on was an obligation and undertaking by the defendant as a married woman in payment of or in satisfaction of a debt of her husband for fertilizers furnished by the plaintiff and *583delivered to tlie husband, the prior execution and giving by a third person of a promissory note to the plaintiff for the fertilizer, the execution and giving of which was exacted by the plaintiff as a condition precedent to the plaintiff’s furnishing the fertilizer, and the fact that the person executing and giving this note will have to pay it if the obligation sued on is not paid by the defendant, arc immaterial and irrelevant, and calculated to prejudice the defendant’s rights, and the court erred in admitting such facts in evidence over objection interposed by the defendant.
Decided September 15, 1928.
Wade E. Watson, for plaintiff in error. E. J. Lawrence, contra.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.